Title: From George Washington to Major General Artemas Ward, 2 March 1776
From: Washington, George
To: Ward, Artemas

 

Sir,
Cambridge 2d March—76. Saturday Evening

After weighing all Circumstances of Tide &ca—& considering the hazard of having the Posts on Dorchester Neck taken by the Enemy, & the evil consequences which would result from it, the Gentlemen here, are of Opinion that we should go on there Munday Night. I give you this Early notice of it, that you may delay no time in preparing for it, as every thing here will be got in readiness to co-operate—In haste I am Sr Yr most Obedt Servt

Go: Washington


Remember ⟨the⟩ Barrels.

